Per Curiam : This is an appeal from the Appellate Court for the First District. The case is one of a bill in chancery to compel the removal of a dam which is alleged to cause the complainant’s land to be overflowed. The extent of the land claimed as being overflowed is only about three acres, and of no great value. There being no franchise, or freehold, or the validity of any statute involved, and the value in controversy not appearing to be $1000, and there not being any certificate that the case involves questions of law of such importance that it should be passed upon by the Supreme Court, the appeal is dismissed. Appeal dismissed.